DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed March 19, 2021. Claims 1-20 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/207,511. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of treating a respiratory viral infection in a subject, the method comprising providing brequinar or a pharmaceutically acceptable salt thereof to a subject having a respiratory viral infection according to a dosing regimen comprising at least one dosage of from about 10 mg to about 180 mg of brequinar per 24-hour period. The copending claims are drawn to a method of treating a respiratory viral infection in a subject, the method comprising
providing brequinar or a pharmaceutically acceptable salt thereof to a subject having a
respiratory viral infection according to a dosing regimen comprising a dosage sufficient to maintain a concentration of brequinar in a lung of the subject of at least 0.375 ug/mL for a 24-hour period. Regarding the different dosages, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
 	The instant claims overlap greatly in scope and are therefore unpatentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-16 of copending Application No. 17/207,516. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to method of treating a respiratory viral infection in a subject, the method comprising providing brequinar or a pharmaceutically acceptable salt thereof to a subject having a respiratory viral infection according to a dosing regimen comprising at least one dosage of from about 10 mg to about 180 mg of brequinar per 24-hour period. The copending claims are drawn to a 
method of treating a condition in a subject, the method comprising providing to a
subject having a condition a pharmaceutical composition comprising a brequinar sodium salt, wherein at least 75% of the brequinar sodium salt is polymorphic form C.
 	The instant claims are silent on the particular polymorphic form of the brequinar salt, nonetheless, the instant claims overlap greatly in scope and therefore unpatentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 17/207,500. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of treating a respiratory viral infection in a subject, the method comprising providing brequinar or a pharmaceutically acceptable salt thereof to a subject having a respiratory viral infection according to a dosing regimen comprising at least one dosage of from about 10 mg to about 180 mg of brequinar per 24-hour period. The copending claims are drawn to a method of treating a viral infection in a subject, the method comprising providing to a
subject having a viral infection an agent that inhibits a nucleotide synthesis pathway in cells of the subject, thereby reducing, suppressing, or inhibiting viral replication (claim 1), wherein the viral infection is respiratory (claims 2-5), wherein the agent is brequinar (claims 7-9). Both sets of claims, in dependent claims recite the use of the same additional antiviral agents. 
 	The instant claims overlap greatly in scope and are therefore unpatentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,841,561). 
 	Tan teaches a method of treating flavivirus, rhabdovirus and paramyxovirus infections by administering an inhibitor of the enzyme dihydroorotate dehydrogenase such as 6-fluoro-2-(2′-fluoro-1,1′-biphenyl-4-yl)-3-methyl-4-quinolinearcarboxylic acid sodium salt (Brequinar) (abstract; column 1, lines 54-67).
 	Tan teaches the paramyxovirus may be respiratory syncytial virus (RSV) (column 18, lines 2-3).
 	Further, Tan teaches a synergistic effect can be obtained if an interferon such as interferon α2, interferon α8 or interferon β, or an inhibitor of a second enzyme selected from inosine monophosphate dehydrogenase, guanosine monophosphate synthetase, cytidine triphosphate synthetase and S-adenosylhomocysteine hydrolase, is also administered (abstract; column 1, lines 61-67).
 	Tan teaches the mode of administration and dosage regimen of the inhibitor depends on a variety of factors including the particular inhibitor concerned, the age, weight and condition of the patient and the nature of the viral infection. Typically, however, the dosage adopted for each route of administration for humans, for example adult humans, is 0.001 to 30 mg/kg, most commonly in the range of 0.01 to 5 mg/kg, body weight. Such a dosage may be given, for example, daily. The dosage may be given orally or by bolus infusion, infusion over several hours and/or repeated administration (column 18, lines 15-24).
 	Tan teaches an interferon may also be administered to the subject under treatment. The inhibitor of dihydroorotate dehydrogenase and the interferon may be given simultaneously. Alternatively, they may be given up to five days from each other, for example up to two days apart or up to one day apart or up to four hours apart. The relative timing of the administration of the inhibitor and the interferon may be determined by monitoring their respective serum levels. The interferon may be given before the inhibitor of dihydroorotate dehydrogenase, or vice versa (column 18, lines 25-34).
Tan does not specifically teach the specific dosage regimen of at least one dosage of from about 10 mg to about 180 mg of brequinar per 24-hour period, per se.
Tan teaches a concentration of brequinar that either overlaps or is very close to the instantly claimed range.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).    MPEP 2144.05 further states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Furthermore, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 6,841,561) as applied to claims 1-13 and 16-20 in the 103 rejection above in view of Deans (US 2019/0209598) of record. 

 	Tan is discussed above.
	Tan does not specifically teach wherein the virus is a coronavirus (claim 15), or specifically SARS-CoV-2 (claim 15), as required by the limitations of the instant claims.
  	Deans teaches treatment of viral infections by administering a formulation that inhibits multiple pathways in pyrimidine synthesis and salvage. The compositions and methods combine an effective dose of a de novo pyrimidine biosynthesis inhibitor, such as an inhibitor of dihydroorotate dehydrogenase (DHODH), with an effective dose of an inhibitor of a protein in the pyrimidine salvage pathway [0006].
 	Deans teaches brequinar as a DHODH inhibitor [0231].
 	Deans teaches wherein the virus is an RNA virus. An RNA virus is a virus that has RNA (ribonucleic acid) as its genetic material. This nucleic acid is usually single-stranded RNA (ssRNA) but may be double-stranded RNA (dsRNA). Human diseases caused by RNA viruses include AIDS, Ebola hemorrhagic fever, SARS, influenza, hepatitis C, West Nile fever, polio, and measles [0049].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered brequinar for the treatment of respiratory syncytial virus (RSV) as taught by Tan and also administered said agent for the treatment of other viral infections namely SARS viruses and the like. Deans teaches DHODH inhibitors (brequinar which is taught), may be employed in the treatment of a number of RNA viruses including include AIDS, Ebola hemorrhagic fever, SARS, influenza, hepatitis C, West Nile fever, polio, and measles. 
 	Based on the foregoing reason, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 1-20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627